DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 - 2 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring instrument that reads a measure including a plurality of reading patterns arranged in a length direction of the measure, each reading pattern including a plurality of first readers arranged in the width direction, that optically read the plurality of patterns arranged in the width direction included in a single reading pattern from the measure in a state where the flatness is increased by the flattening member in combination with the remaining limitations of the claims.



Claim 3 is allowable over the Prior Art of Record because it fails to teach or suggest a measuring instrument that reads a measure including a plurality of reading patterns arranged in a length direction of the measure, each reading pattern including a first reader that optically reads the plurality of patterns arranged in the width direction included in a single reading pattern from the measure in a state where the measure is wound around the reel in combination with the remaining limitations of the claims.

Claim 4 is allowable over the Prior Art of Record because it fails to teach or suggest a measuring instrument that reads a measure including a plurality of reading patterns arranged in a length direction of the measure, each reading pattern including a first reader that optically reads the plurality of patterns arranged in the width direction included in a single reading pattern from the measure in a state where the pressing member presses the measure in combination with the remaining limitations of the claims.

Claim 5 is allowable over the Prior Art of Record because it fails to teach or suggest a measuring instrument that reads a measure including a plurality of reading patterns arranged in a length direction of the measure, each reading pattern including a plurality of patterns arranged in a width direction of the measure, comprising a first reader that optically reads the plurality of patterns arranged in the width direction included in a single reading pattern from the measure in a state where the flatness is increased by the flattening member in combination with the remaining limitations of the claims.

Claims 6 - 7 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring instrument that reads a measure including a plurality of patterns arranged in a width direction of the measure, comprising a corrector that corrects signals read by the first reader so as to compensate for a difference between a plurality of distances, in a direction where the measure and the first reader face each other, between the measure and the first reader at positions where the plurality of patterns are provided in combination with the remaining limitations of the claims.

Claims 8 - 9 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring instrument that reads a measure including a plurality of reading patterns arranged in a length direction of the measure, each reading pattern including a plurality of patterns arranged in a width direction of the measure, comprising a first reader that optically reads the plurality of patterns arranged in the width direction; and a corrector that corrects a length obtained from a reading result of the first reader, based on a reading result of the second reader in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Yoshimatsu (US Pub. No. 2021/0216837)
Ishibashi (US Pub. No. 2021/0180934)
Fuji (US Pub. No. 2019/0370515)
Crane (US 5,142,793)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
May 16, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861